DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 02/07/2022, with respect to the specification objection have been fully considered and are persuasive.  The specification objection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments directed to dependent claim 4 are not persuasive.  Please refer to Putman Col. 18 lines 36-37 and/or Col. 18 lines 50-51 and/or Col. 1 lines 15-24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170031146) in view of Putman et al. (herein after will be referred to as Putman) (US Patent No. 10,146,041).

Regarding claim 1, Zheng discloses
An imaging device for a microscope, the imaging device comprising: [See Zheng [Abstract] Microscopy imaging assemblies.]
a processor configured to process image information from the at least two optical images in order to obtain phase information that is characteristic of the object being imaged, [See Zheng [0052] Analyzing the phase correction curve of the two images.  Also, see 0070, processor for calculation of the phase correlation and recover the optimal focal position.]
wherein the optical imaging system comprises an image sensor module having at least two image sensors, a first image sensor of the at least two image sensors being associated with the first focusing state and a second image sensor of the at least two image sensors being associated with the second focusing state,  [See Zheng [0013] Two cameras for auto-focusing.]
the at least two image sensors being configured to simultaneously detect the at least two optical images for generating the image information, and [See Zheng [0024] Captured image of the sample includes two image copies.]
wherein the image sensor module comprises an adjustable aperture element which is controllable by the processor.  [See Zheng [0018] Position of the first and second pinhole is adjustable to change a viewing angle of the sample.]
Zheng does not explicitly disclose
an optical imaging system configured to simultaneously form at least two optical images of an object in at least two different focusing states, a first optical image of the at least two optical images being in a first focusing state of the at least two different focusing states and a second optical image of the at least two optical images being in a second focusing state of the at least two different focusing states, the second focusing state being different that the first focusing state; and 
However, Putman does disclose
an optical imaging system configured to simultaneously form at least two optical images of an object in at least two different focusing states, a first optical image of the at least two optical images being in a first focusing state of the at least two different focusing states and a second optical image of the at least two optical images being in a second focusing state of the at least two different focusing states, the second focusing state being different that the first focusing state; and [See Putman [Fig. 3A/3B] Two cameras positioned at different focusing planes.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng to add the teachings of Putman, in order to provide an alternative Z-strategy (Zheng states this in para. 0052 that different Z-sampling strategies are used in conjunction for better image acquisition) and to [See Putman [Col. 1 lines 35-50]].

Regarding claim 2, Zheng (modified by Putman) disclose the device of claim 1.  Furthermore, Zheng does not explicitly disclose
wherein the at least two image sensors are located offset to each other along an optical axis direction of the optical imaging system so as to provide two different optical path lengths each being associated with a respective one of the at least two optical images.  
However, Putman does disclose
wherein the at least two image sensors are located offset to each other along an optical axis direction of the optical imaging system so as to provide two different optical path lengths each being associated with a respective one of the at least two optical images.  [See Putman [Fig. 3B] First offset focusing camera (70) and Second offset focusing camera (72).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng to add the teachings of Putman, in order to apply new mechanisms for automatic microscope focusing to improve upon accuracy [See Putman [Col. 1 lines 45-50]].

Regarding claim 3, Zheng (modified by Putman) disclose the device of claim 2.  Furthermore, Zheng does not explicitly disclose
wherein the at least two image sensors are arranged on different image planes along the optical axis direction, the image planes being located on opposite sides of a focus plane of the optical imaging system in predetermined distances therefrom.  
However, Putman does disclose
wherein the at least two image sensors are arranged on different image planes along the optical axis direction, the image planes being located on opposite sides of a focus plane of the optical imaging system in predetermined distances therefrom.  [See Putman [Fig. 3B] First offset focusing camera (70) and Second offset focusing camera (72) located at opposite sides and distances from focus plane (80).]
Applying the same motivation as applied in claim 2.

Regarding claim 4, Zheng (modified by Putman) disclose the device of claim 3.  Furthermore, Zheng does not explicitly disclose
wherein the predetermined distances of the image planes from the focus plane are chosen such that an object-side defocus is approximately equal to a depth of field of the optical imaging system.  
However, Putman does disclose
wherein the predetermined distances of the image planes from the focus plane are chosen such that an object-side defocus is approximately equal to a depth of field of the optical imaging system.  [See Putman [Col. 18 lines 36-37] The offset distances are based on optical characteristics of the system and/or Col. 18 lines 50-51, the offset distances are based on the sharpness curve at the position where the specimen is in optimum focus.  Also, see Col. 1 lines 15-24, the range in which a microscope creates a usable focused image is known as the depth of field.  The microscope must keep a portion of a specimen within its depth of field to generate useful images.  Therefore, the offset distances are chosen where the specimen is at optimal focus (which Putman describes a focused imaged as the depth of field).]
Applying the same motivation as applied in claim 2.

Regarding claim 5, Zheng (modified by Putman) disclose the device of claim 1.  Furthermore, Zheng does not explicitly disclose
wherein the image sensor module comprises a beam splitter configured to split light from the object into at least two light beams each being associated with a respective one of the at least two image sensors.
However, Putman does disclose
wherein the image sensor module comprises a beam splitter configured to split light from the object into at least two light beams each being associated with a respective one of the at least two image sensors. [See Putman [Fig. 3B] Beamsplitter (26).]
Applying the same motivation as applied in claim 2.


further comprising an interface device configured to integrate the image sensor module into the optical imaging system by coupling the image sensor module to the interface device.  [See Zheng [0070] CCD camera is coupled with a desktop computer.  It is inherent this is done via an electronic interface device such that the two devices communicate.]

Regarding claim 8, Zheng (modified by Putman) disclose the device of claim 1.  Furthermore, Zheng discloses
wherein the optical imaging system comprises at least one objective configured to collect light from the object.  [See Zheng [0070] Objective lens.]

Regarding claim 15, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 15.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170031146) in view of Putman (US Patent No. 10,146,041) and in further view of Goodwin (US 20130300853).

Regarding claim 6, Zheng (modified by Putman) disclose the device of claim 1.  Furthermore, Zheng does not explicitly disclose
wherein the processor is included in the image sensor module.  

wherein the processor is included in the image sensor module.  [See Goodwin [0015] Image processing within camera.  Also, see Fig. 2A, Processor (202) located within camera (112).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng (modified by Putman) to add the teachings of Goodwin, in order to avoid a large number of data transfers from the camera to the computer and thus improve the overall performance of the microscope [See Goodwin [0015]].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170031146) in view of Putman (US Patent No. 10,146,041) in view of Zeineh et al. (herein after will be referred to as Zeineh) (US 20060045388).

Regarding claim 9, Zheng (modified by Putman) disclose the device of claim 1.  Furthermore, Zheng does not explicitly disclose
wherein the optical imaging system comprises a plurality of objectives having different magnifications, each of the objectives being selectively positionable on an optical axis of the optical imaging system so as to collect light from the object.  
However, Zeineh does disclose
wherein the optical imaging system comprises a plurality of objectives having different magnifications, each of the objectives being selectively positionable on an optical axis of the optical imaging system so as to collect light from the object.  [See Zeineh [0045] Rotatable objective turrent capable of supporting multiple optical objectives of varying magnification.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng (modified by Putman) to add the teachings of Zeineh, in order apply an obvious objective turret for a microscope to allow the user to alter the magnification of the sample being imaged.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170031146) in view of Putman (US Patent No. 10,146,041)  in view of Ben Erza et al. (herein after will be referred to as Ben Erza) (US 20160091705).

Regarding claim 10, Zheng (modified by Putman) disclose the device of claim 8.  Furthermore, Zheng does not explicitly disclose
wherein the processor is configured to control the adjustable aperture element so as to adapt an effective numerical aperture of the objective to a magnification of the optical imaging system such that a ratio of the effective numerical aperture to the magnification equals a predetermined value.  
However, Ben Erza does disclose
wherein the processor is configured to control the adjustable aperture element so as to adapt an effective numerical aperture of the objective to a magnification of the optical imaging system such that a ratio of the effective numerical aperture to the magnification equals a predetermined value.  [See Ben Erza [Abstract] Keeping the ratio of magnification of the microscope to the aperture of the microscope unchanged.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng (modified by Putman) to add the teachings of Ben Erza, in order keep this ratio as unchanged as its desirable in the field of microscopic imaging [See Ben Erza [0014]].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170031146) in view of Putman (US Patent No. 10,146,041) and in further view of Chen et al. (herein after will be referred to as Chen) (US 20210103135).

Regarding claim 11, Zheng (modified by Putman) disclose the device of claim 8.  Furthermore, Zheng does not explicitly disclose
wherein the optical imaging system comprises an optical illumination device configured to illuminate the object, and wherein a numerical aperture of the optical illumination device is adaptable to an effective numerical aperture of the objective such that a ratio of the effective numeral aperture of the optical illumination device to the numerical aperture of the objective equals a predetermined value.  
However, Chen does disclose
wherein the optical imaging system comprises an optical illumination device configured to illuminate the object, and wherein a numerical aperture of the optical illumination device is adaptable to an effective numerical aperture of the [See Chen [0007] Incearing the numerical aperture of illumination light….S is the ratio of the numerical aperture of an illumination to the numerical aperture of an objective lens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng (modified by Putman) to add the teachings of Chen, in order improve upon image reconstruction due to noise [See Chen [0007]].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170031146) in view of Putman (US Patent No. 10,146,041) and in further view of Damaskinos et al. (herein after will be referred to as Damaskinos) (US 20140231638).

Regarding claim 12, Zheng (modified by Putman) disclose the device of claim 1.  Furthermore, Zheng does not explicitly disclose
wherein the optical imaging system comprises a tube lens, and wherein the image sensor module comprises an optical adaption system configured to adapt a magnification of the tube lens to the at least two image sensors.
However, Damaskinos does disclose
wherein the optical imaging system comprises a tube lens, and wherein the image sensor module comprises an optical adaption system configured to adapt a magnification of the tube lens to the at least two image sensors. [See Damaskinos [0005] Tube lens with the correct magnification to match with the detector pixel size.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng (modified by Putman) to add the teachings of Chen, in order improve upon obtaining the proper focus [See Chen [0011]].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170031146) in view of Putman (US Patent No. 10,146,041) and in further view of AAPA (Applicant Admitted Prior Art) (Background Section).

Regarding claim 13, Zheng (modified by Putman) disclose the device of claim 1.  Furthermore, Zheng does not explicitly disclose
wherein the optical imaging system is configured to provide a predetermined phase transfer function, and wherein the processor is configured to process the image information based on the predetermined phase transfer function for acquiring a phase distribution of the object.  
However, AAPA does disclose
wherein the optical imaging system is configured to provide a predetermined phase transfer function, and wherein the processor is configured to process the image information based on the predetermined phase transfer function for acquiring a phase distribution of the object.  [See AAPA [0008-0009] Phase transfer function of the optical system is necessary to get reliable results from calculation.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng (modified by Putman) to add the teachings of AAPA, in order to use a phase transfer function of the optical system to get reliable results from calculations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20170031146) in view of Putman (US Patent No. 10,146,041) in view of AAPA (Applicant Admitted Prior Art) (Background Section) and in further view of Zenhausern (US Patent No. 5,788,853).

Regarding claim 13, Zheng (modified by Putman and AAPA) disclose the device of claim 13.  Furthermore, Zheng does not explicitly disclose
wherein the processor is configured to take into account spherical aberration when processing the image information based on the predetermined phase transfer function.  
However, Zenhausern does disclose
wherein the processor is configured to take into account spherical aberration when processing the image information based on the predetermined phase transfer function.  [See Zenhausern [Col. 4 last para. to Col. 5 1st para.] The phase contrast transfer function relies on a component due to the optical system, typically defocus and spherical aberration…where spherical aberration is expressed as a variable.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Zheng (modified by Putman and AAPA) to add the teachings of Zenhausern, in order to incorporate defocus and spherical aberration into the phase transfer function to improve upon the phase transfer function and image reconstruction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ritter et al. (US 20140340483) – Fig. 8

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.